Case 18-14909-JDW            Doc 10     Filed 12/19/18 Entered 12/19/18 14:11:56             Desc Main
                                       Document      Page 1 of 1




                                      CERTIFICATE OF SERVICE

        I, Karen B. Schneller/Robert H. Lomenick, attorney for Debtor(s), do hereby certify that by
filing the attached Notice and Chapter 13 Plan, I have caused the following parties to be served
electronically via ECF:
Locke D. Barkley, Chapter 13 Trustee
Office of U.S. Trustee

        I certify that I have this day served a true and correct copy of the attached Notice and Chapter
13 Plan by U.S. Mail,1, postage pre-paid, to the following creditor(s) listed in Section 3.2 and/or 3.4
of the Plan pursuant to Fed.R. Bankr. P. 7004:
21st Mortgage Corporation
620 Market St., One Center Square
Knoxville, TN 37902

First Tower Loan, LLC
P.O. Box 320001
Flowood, MS 39232


        I further certify that I have this day served a true and correct copy of the Notice and Chapter
13 Plan by U.S. Mail, postage prepaid, to all other parties listed on the attached master mailing list
(matrix).
Dated: December 19, 2018
                                                  /s/Robert H. Lomenick
                                                  KAREN B. SCHNELLER, MSB # 6558
                                                  ROBERT H. LOMENICK, JR., MSB #104186
                                                  SCHNELLER & LOMENICK, P.A.
                                                  126 NORTH SPRING STREET
                                                  POST OFFICE BOX 417
                                                  HOLLY SPRINGS, MISSISSIPPI 38635
                                                  (662) 252-3224/karen.schneller@gmail.com
                                                  rlomenick@gmail.com




        1
            If the creditor is an insured depository institution, service has been made by certified
mail.
